Citation Nr: 0817776	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05-28 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of November 2004 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Nashville, Tennessee.   

The veteran requested to attend a hearing before a Veterans 
Law Judge at the RO but later canceled this request in 
December 2005.  He subsequently attended a Decision Review 
Officer (DRO) informal hearing in January 2007, the report of 
which is associated with the claims file.

In May 2008, a motion to advance this appeal on the docket, 
due to the veteran's age, was granted.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900 (c) (2007).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

As pointed out by the accredited representative in a February 
2008 brief, a number of developmental deficiencies require a 
remand of this matter.  The veteran has alleged that he is 
entitled to service connection for a back disability and for 
a hearing loss disability.  The representative has argued 
that the veteran has hearing loss due to noise exposure to 
gunshots, pointing out that the veteran's DD Form 214 shows 
the veteran to have been a marksman.  Regarding the back 
disorder, the representative has pointed out that there is 
confirmed evidence that the veteran was hit by a car during a 
road march.  

Presently the only available records from service, aside from 
the DD Form 214 and other discharge papers submitted by the 
veteran, are records from the Surgeon General's office 
obtained in September 2004, pursuant to the original request 
for service medical records in August 2004.

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The heightened duty to assist the veteran in 
developing facts pertinent to his claims in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's 
service medical records have been destroyed or lost, the 
Board is under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

The VA Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in cases where the 
service medical records are missing.  A non-exhaustive list 
of documents that may be substituted for service medical 
records in this case includes: statements from service 
medical personnel, "buddy" certificates or affidavits, 
employment physical examinations, medical evidence from 
hospitals, clinics, and private physicians where a veteran 
may have sought treatment, especially soon after service 
discharge, letters written during service, photographs taken 
during service, pharmacy prescription records, and insurance 
examinations. VA Adjudication Procedure Manual, Manual M21- 
1, Part III, paragraph 4.25(c) and 4.29 (Oct. 6, 1993).

There is no determination on record whether or not the 
appellant's complete Army records to include personnel 
records as well as medical records are fire-related.  If the 
appellant's Army service medical and/or personnel records 
cannot be located, the AOJ must take necessary steps to 
identify and obtain alternate records for the appellant.

In this case, some attempts have been made to obtain 
alternate records, including records from the Eisenhower 
Medical Center at Fort Gordon, Georgia, which were requested 
in September 2004.  A November 2004 telephone contact report 
indicates that the records custodian from Eisenhower Medical 
Center stated that there were no records available for the 
month of January 1943.  Despite this fact, the informal 
hearing conference report from the DRO stated that no 
attempts had been made to obtain the veteran's clinical 
records from January 1943 and noted that the veteran had 
received treatment for a broken leg and back injury at that 
time at a hospital in Fort Gordon, Georgia.  In response to 
this report, another attempt to obtain such records was made 
in January 2007.  The response to this attempt dated in March 
2007 was that Army clinical records start in 1957.  This is 
outside the period of treatment that the veteran received at 
this facility in 1943.  

While it appears that attempts to obtain service medical 
records have been exhausted, it does not appear that all 
attempts to obtain alternate records have been made.  There 
is no indication that an attempt to obtain service personnel 
records has been made.  As such records could contain 
potentially pertinent information regarding both the back 
disability and the hearing loss claims, including evidence 
pertaining to the accident, duty restrictions, as well as 
possible evidence of noise exposure, this should be 
attempted.  In light of the need to attempt to obtain service 
personnel records, a final attempt to obtain service medical 
records should also be made.  

The veteran has also submitted alternate evidence confirming 
that he was in an accident in January or February 1943, 
wherein he is shown to have been hit by a car and received 
injuries that included a broken leg.  This evidence consists 
of lay statements dated in August 2004 and January 2006 from 
an individual who served with the veteran and stated that he 
witnessed the veteran get struck by a car during a road march 
around January or February of 1943.  This individual states 
that he was the first medic on the scene of this incident and 
that the veteran sustained a broken leg and other injuries.  
This individual stabilized the veteran who was then 
transported away from the scene by ambulance.  The Board 
notes that these statements were accepted as confirmation of 
an accident and injury to the right leg when it granted 
service-connection for a right hip disability in an August 
2007 decision.  

Thus even if no additional evidence of any injury in service 
is obtained, the RO must also accept this evidence as true 
for the purposes of determining whether service connection is 
warranted for a back disorder as well as for a hearing loss 
disorder.  As pointed out by the representative in the 
February 2008 brief, to date no examinations have been 
conducted to address the nature and etiology of the veteran's 
claimed back disorder and hearing loss disorder, to include 
consideration of the confirmed accident in service where he 
was hit by a car.  The duty to assist includes obtaining 
medical records and examinations where indicated by the facts 
and circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps 
to secure all service medical and 
personnel records or alternative records 
for the veteran through official channels 
including the NPRC or any other 
appropriate source, including the 
appellant.  Any and all records obtained 
should be associated with the claims file.  
If there are no records, the AOJ should so 
specifically find and the documentation 
used in making that determination should 
be set forth in the claims file.

2.  The AOJ should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all VA and 
private medical care providers, who 
treated him for a back disorder and for 
hearing loss since service.  After 
securing the necessary release(s), the AOJ 
should obtain these records.  All 
correspondence, as well as any treatment 
records obtained, should be made a part of 
the claims folder.  If private treatment 
is reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(2007).

3.  After the above development is 
completed, the AOJ should arrange to have 
the veteran undergo an orthopedic 
disorders examination by an appropriate 
specialist.  The claims file, along with 
all additional evidence obtained pursuant 
to the instructions above, must be made 
available to and reviewed by the 
physician.  The reviewer should examine 
the entire claims file and provide 
opinions on the following questions:  (a) 
Does the veteran currently suffer from any 
back disability, and if so, what is the 
correct diagnosis for such disorder? (b) 
If there is a back disorder shown, is it 
at least as likely as not that said 
disorder is etiologically related to the 
motor vehicle accident where he was hit by 
a car during active military service?  (c) 
If a back disorder is shown to not be 
related to the motor vehicle accident in 
service is it as likely as not that the 
back disorder is due to arthritis shown to 
have manifested within a year of his 
discharge from service?  The examiner(s) 
must address the findings and complaints 
in the available records, to include from 
the lay witness who treated the veteran as 
a medic in service and provide a 
comprehensive report, to include complete 
rationales for all conclusions reached.

4.  The AOJ should also arrange to have 
the veteran undergo an audiological 
examination, by an appropriate specialist, 
to ascertain the current nature, severity, 
and etiology of his hearing loss.  The 
claims file, along with all additional 
evidence obtained pursuant to the 
instructions above, must be made available 
to and reviewed by the physician.  The 
examiner should review the entire claims 
file and provide opinions on the following 
questions:  (a) Does the veteran currently 
suffer from any hearing loss disability, 
and if so, what is the correct diagnosis 
for such disorder? (b) If there is a 
hearing loss disorder shown, is it at 
least as likely as not that said disorder 
is etiologically related to the motor 
vehicle accident where he was hit by a car 
during active military service or to any 
other possible noise exposure shown in 
service, to include any noise exposure 
from firing a gun to obtain his marksman 
badge?  (c) If a hearing loss disorder is 
shown to not be related to the motor 
vehicle accident in service or any 
evidence of noise exposure, is it as 
likely as not that the hearing loss is due 
to sensorineural hearing loss shown to 
have manifested within a year of his 
discharge from service?  The examiner(s) 
must address the findings and complaints 
in the available records, to include from 
the lay witness who treated the veteran as 
a medic in service, as well as any records 
suggestive of noise exposure from gunfire 
and provide a comprehensive report 
including complete rationales for all 
conclusions reached.

5.  Thereafter, the AOJ should consider 
all of the evidence of record and re-
adjudicate the appellant's claims.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the claims folder should be returned to the 
Board, if otherwise in order.  The purposes of this remand 
are to comply with due process of law and to further develop 
the veteran's claim.  No action by the veteran is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for 
examination may result in the denial of the claims. 38 C.F.R. 
§ 3.655 (2007).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



